Citation Nr: 1627927	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-00 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected right knee and left knee disabilities.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

The Veteran served on active duty from April 1958 to April 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, denied service connection for a back condition.

In March 2016, the Board remanded this claim in order to afford the Veteran a video conference hearing in accordance with his request.  See October 2012 VA Form 9; January 2016 Veteran statement.  While the Veteran was scheduled for a Board video conference hearing, in June 2016, he, though his representative, requested that the hearing be cancelled and that his claim be forward to the Board for adjudication.  See June 2016 Memorandum from Veteran's Representative.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a review of the record reveals a remand is needed to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran is seeking service connection for a back disability, to include as secondary to his service-connected right knee disability.  

Review of the record reveals the Veteran has been diagnosed with DJD of the lumbar spine.  See December 2009 VA examination report; VA treatment records; September 2000 private medical record.  

The December 2009 VA examiner was unable to provide an opinion regarding the relationship between the Veteran's back and right knee disability.  However, in February 2015, a different VA physician reviewed the record and opined that the osteoarthritis in the Veteran's knees did not cause the osteoarthritis in his back or cause aggravation beyond normal progression, noting that osteoarthritis is a condition of body aging and genetics.  

While the February 2015 VA physician provided an opinion with supporting rationale, the Board finds that the rationale provided does not adequately address the aggravation element of the secondary service connection claim or address the other evidence of record.  Indeed, while osteoarthritis may be due to aging and genetics, the rationale does not address the medical evidence of record that suggests the Veteran's low back pain is related to the gait disturbances caused or exacerbated by his bilateral knee problems.  

In March 2010, the Veteran reported that, because of his right knee pain, he began to walk unsteady and subsequently developed back pain.  See March 2010 private medical record from Dr. JAS.  VA treatment records also note that the Veteran has experienced progressive bilateral knee pain with continued problems with ambulation that lead to chronic lumbar pain.  See VA treatment records dated September 2008 and June 2010.  Additionally, while a September 2000 private treatment record reflects that the Veteran's low back pain started in 1984 when he was in a motor vehicle accident, the Veteran reported that he could walk a half mile before the pain in his back and knees becomes severe, which suggests a correlation between the Veteran's low back pain, knee problems, and any resulting gait disturbance.  

Because the February 2015 VA opinion is not supported by a rationale that addresses all relevant evidence of record, the Board finds a remand is necessary in order to obtain an additional opinion that addresses whether the Veteran's current back disability is secondary to (caused or aggravated) by his service-connected right or left knee disabilities, to include any resulting functional impairment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the February 2015 VA examiner review the entire claims file (to include a complete copy of this REMAND), and provide an addendum to her previous examination report that addresses the following:

a.  Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's back disability is caused by his service-connected right and/or left knee disabilities, to include any functional impairment caused thereby, or 

b.  Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's back disability is aggravated by his service-connected right and/or left knee disabilities, to include any functional impairment caused thereby.  The examiner should note that aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints. 

In answering the foregoing, the examiner must consider and address the medical evidence of record that suggests there is a correlation between the Veteran's back disability and the gait disturbances caused or exacerbated by his bilateral knee disabilities.  See VA treatment records dated September 2008 and June 2010; March 2010 private medical record from Dr. JAS; September 2000 private treatment record.  

A complete, clearly-stated rationale must be provided for the conclusions provided.  

If the physician who provided the February 2015 VA opinion is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain the requested opinion from another appropriate physician based on claims file review.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




